Bbady, J.
The examination given in the record demonstrates the propriety of the order made from which the appeal was taken. Ho doubt exists of the right of the workmen to seek, by all peaceable means, an increase of wages, and all meetings and combinations having that object in view, which are not distinguished by violence or threats, and are lawful therefore, cannot be reasonably condemned or justly interfered with. And so all combinations and meetings designed to prevent an increase of wages, which are not characterized by violence or threats, by resort to unlawful means or accessories, are lawful, and cannot be justly condemned or interfered with. Employer and employe stand upon the same plane precisely in this respect, and neither, legally, has the advantage of the other. It follows that when either is engaged in a persecution of the ■other, simply because of the exercise of this right, he is within the pale of just condemnation, and especially when resort is made to menace, threat, violence or other unlawful pretense. Here the proof shows that the complainant is designated by'workmen asa “scab,” “ disorganizer,” and ■chiefly because he essays, as they aver, to reduce wages. Assuming that to be so, it should not invoke the disasters of a strike, which puts his employer, for the time being, at the mercy of the workmen, who are often hastily led away, not only to their great detriment but that of the employer, and sometimes the public at large. But if this must be done to perfect an organization, or to hold it together firmly, it should end there, and not resolve itself into what the law condemns, namely, a determination that the objectionable person, the “ scab,” so-called, shall be driven away and prevented from working, even for the. support of his family, within a district large or small. This is a conspiracy pronounced, and justly so, to be criminal, and is punishable by imprisonment. The testimony given on the complaint of *320Hartt, herein made, as Justice Barrett has stated, a prima facie case in this respect against the appellant, and when that is done it becomes the duty of the magistrate conducting the proceeding to commit the offender. These observations may not be necessary in contemplation of the opinion of Justice Barrett, which amply covers the whole case and which is adopted as a clear and concise exposition of the law governing such offenses as here charged. The subject, however, is attractive, and one upon which much may be said, as well for master as for workmen, whose interests are mutual, though different in pecuniary results, because of the difference between capital and labor. It should be the object of the workman to further the interests of his employer with a view to his own advantage and advancement, and of the employer to foster and cherish his workmen, who contribute to the successful use of his capital or the prosperous continuance of his business. It may be difficult to reconcile these relations to suit the numerous demands of the different classes of laborers, but that affords no justification for violence, which amounts to banishment. The vilest crim-' inal, when at large, has the right to labor if he can procure the employment, and in that respect he is entitled to the fullest protection. Indeed, it is in this way only that he can be reformed, and not by ostracism, which drives him to-dishonesty. This is preventive of the exercise of a lawful calling, which the statute denounces.
The order appealed from should be affirmed, with $10 costs and disbursements.
Van Brunt, P.J., concurs; Daniels, J., concurs in the result.
Note.—See State v. Glidden, p. 321, and note to Crump, v. Commonwealth, infra, as to strikes and boycotts.
*321In a recent and important case (State v. Stewart, 59 Vt. 273), the Supreme Oourt of Vermont, in relation to the general subject of boycotts, says:
“The principle upon which the cases, English and American, proceed, is that every man has the right to employ his talents, industry, and capital as he pleases, free from the dictation of others; and if two or more persons combine to coerce his choice in this behalf, it is a criminal conspiracy. The labor and skill of the workman, be it of high or low degree,—the plant of the manufacturer, the equipment of the farmer, the investments of commerce,—are all in equal sense property. If men, by overt acts of violence, destroy either, they are guilty of crime. The anathemas of a secret organization of men combined for the purpose of controlling the industry of others by a species of intimidation that works upon the mind rather than the body, are quite as dangerous, and generally altogether more effective than acts of actual violence. And while such conspiracies may give to the individual directly affected by them a private right of action for damages, they at the same time lay a basis for an indictment on the ground that the State itself is directly concerned in the promotion of all legitimate industries, and the development of all its resources; and owes the duty of protection to its citizens engaged in the exercise of their callings. The good order, peace, and general prosperity of the State is directly involved in the question.”
The principal case has been affirmed by the Oourt of Appeals, June 19, 1888, but without any written opinion,—a fact which is much to be regretted in view of the importance of the case.